         Case 3:18-cv-00366 Document 1 Filed 11/28/18 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

JOSE LUIS TORRES                                §
  Plaintiff                                     §
                                                §
                                                §
VS.                                             § CIVIL ACTION NO. 3:18-cv-366
                                                §
                                                §
LOWE’S COMPANIES, INC.,                         §
D/B/A LOWE’S                                    §
  Defendant                                     §

                       NOTICE OF REMOVAL OF ACTION
                      UNDER 28 U.S.C. § 1446(a) DIVERSITY

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        PLEASE TAKE NOTICE that Defendant, LOWE’S HOME CENTERS, LLC,

incorrectly named Lowe’s Companies, Inc./Lowe’s, HEREBY REMOVES TO THIS

Court the state court action described below:

   1.      On August 10, 2018, an action was commenced in the County Court at Law
           #3 in and for El Paso County, Texas, entitled JOSE LUIS TORRES. vs.
           LOWE’S COMPANIES, INC., D/B/A LOWE’S as Cause Number
           2018DCV2856. A copy of Plaintiff’s Original Petition is attached hereto as
           Exhibit “A”.

   2.      Defendant Lowe’s Home Centers, LLC, was served with suit on November 1,
           2018.

   3.      Defendant, Lowe’s Home Centers, LLC, filed an Original Answer on
           November 16, 2018, which is attached hereto as Exhibit “B”.

   4.      This action is a civil action of which this Court has original jurisdiction under
           28 U.S.C. § 1332 and is one which may be removed to this Court by
           Defendant pursuant to the provisions of 28 U.S.C. §1332 (a) in that it is a civil
           action between citizens of states other than Texas and citizens or subjects of a
           foreign state, and the matter in controversy exceeds the sum of $75,000.00
           exclusive of interest and costs. Plaintiff’s claims are based on alleged injuries
           suffered by Jose Luis Torres who alleged wood planks fell on him at Lowe’s,
           causing Plaintiff to allegedly sustain injuries.
      Case 3:18-cv-00366 Document 1 Filed 11/28/18 Page 2 of 3




5.     Plaintiff has stated that he is a resident of the State of Texas.

6.     Defendant, Lowe’s Home Centers, LLC is and at all times relevant to this
       action was, a limited liability company. The sole member of Lowe’s Home
       Centers, LLC is Lowe’s Companies, Inc. Lowe’s Companies, Inc. is, and at
       all times relevant to this action was, a corporation incorporated in the State of
       North Carolina with its principal place of business in North Carolina. Its
       headquarters are located in North Carolina. North Carolina is where the
       corporation’s high-level officers direct, control, and coordinate Lowe’s
       Companies, Inc.’s operations. For purposes of determining diversity of
       citizenship, a limited liability company is deemed a citizen of the states where
       its members are citizens. See Basurto v. Mervyn's, LLC, 2007 WL 390711 at *
       l (N.D. Tex.2007).

7.     Removal is proper because there is complete diversity between the parties
       under 28U.S.C. §1332(a). Defendant is a limited liability company and
       therefore its citizenship is determined by the citizenship of its members. See,
       e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
       The sole member of Lowe’s Home Centers, LLC is Lowe’s Home Centers,
       Inc., a corporation incorporated under the laws of the State of North Carolina,
       with its principal place of business in North Carolina. 28 U.S.C. § 1332(a, c);
       Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (corporation's principal
       place of business is the place from which the corporation is controlled).
       Lowe’s Home Centers, Inc. is therefore a citizen of North Carolina and of no
       other state. Because Defendant Lowe’s Home Centers, Inc. takes the
       citizenship of its sole member, Lowe’s Home Centers, LLC is therefore also a
       citizen of North Carolina and of no other state.

8.     Defendant is removing this case well within the 30 day period stipulated by
       the rules.

9.     All pleadings, process, orders, and all other filings in the state court action are
       attached to this notice as required by 28 U.S.C. § 1446(a).

10.    Venue is proper in this district under 28 U.S.C. §1441(a) because this district
       and division embrace the place in which the removed action has been pending.

11.    Defendant will promptly file a copy of this notice of removal with the clerk of
       the state court in which the action is pending.

12.    In accordance with 28 U.S.C. §1441(a), this matter is being removed to U.S.
       District Court for the Western District of Texas, El Paso Division because this
       court is the court for the district and division embracing the place where such
       action is pending, i.e., El Paso County, Texas.




                                          2
        Case 3:18-cv-00366 Document 1 Filed 11/28/18 Page 3 of 3




                                         Respectfully submitted,

                                         PAUL GARCIA & ASSOCIATES
                                         1901 NW Military, Suite 218
                                         San Antonio, Texas 78213
                                         T: (210) 340-1818
                                         F: (210) 340-4073
                                         E: service@pgtxlaw.com

                                         /s/ Krishna Reddy__________
                                         KRISHNA REDDY
                                         State Bar No. 24065954
                                         PAUL GARCIA
                                         State Bar No. 00798199
                                         MARTINA MERITZ
                                         State Bar No. 24037098
                                         ATTORNEYS FOR DEFENDANT

                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was
served in accordance with the Federal Rules of Civil Procedure, this 28th day of
November, 2018, on the following counsel of record, properly addressed as follows:

Served Via: Message generated by the CM/ECF system
JESSE HERRERA & ASSOCIATES
Matthew M. Ribail
SBN: 24083727
1423 East Missouri Street, Ste. C
El Paso, Texas 79902
T: 915-781-1100
F: 915-771-6150
E: matthewribaillaw@gmail.colm

                                         /s/ Krishna Reddy__________
                                         Krishna Reddy




                                         3
